Citation Nr: 0304908	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  97-32 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bronchial asthma with 
history of bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to July 
1971.

The appeal comes before the Board of Veterans' Appeals 
(Board) from January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The Board notes that the veteran also had on appeal a claim 
of entitlement to an increased evaluation for lumbar 
degenerative disc disease.  By a December 1997 rating action, 
the RO granted an increased rating from 10 to 20 percent 
disabling effective from March 20, 1992.  By a signed VA Form 
21-4138 submitted in March 1998, the veteran expressed 
acceptance of the 20 percent rating award, and withdrew his 
appeal as to that issue.  


FINDINGS OF FACT

Chronic bronchial asthma, with a history of bronchitis, did 
not develop in service and was not aggravated therein.


CONCLUSION OF LAW

Bronchial asthma, with a history of bronchitis, was not 
incurred or aggravated in-service.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 became effective.  It 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5100 et seq. (West 2002) (VCAA); 
38 C.F.R. § 3.102, 3.159, 3.326(a).  The provisions of these 
statutes and regulations apply to this claim  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

A letter notifying the veteran of the development to which he 
is entitled under the VCAA was sent in November 2002.  In 
that letter the veteran was also informed of what evidence 
was already of record, including what evidence was supportive 
of his claim, and what evidence was against his claim.  The 
letter further informed the veteran what additional evidence 
was necessary to support a grant of the benefit sought, what 
additional development VA would perform, and what additional 
duties the veteran would have to perform himself.  Because VA 
has provided the veteran with this information, the Board is 
satisfied that the duty to notify as outlined in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), has been satisfied.  

The veteran has also been provided opportunity to address his 
claim, including in testimony before the Board at a June 2002 
hearing, and in written submissions, the most recent of which 
was received in November 2002.  With his November 2002 
submission the veteran also submitted additional evidence, 
including a medical opinion.  Records of VA and private 
medical treatment have also been obtained and associated with 
the claims folder, and there is no indication, suggestive of 
the absence of pertinent medical records from the claims 
folder.  While the veteran has alleged in service treatment 
pertinent to his claim, all available service medical records 
were obtained, and the record presents no reasonable basis to 
believe that there are additional extant service medical 
records which have not been associated with the claims 
folder.  

A VA examination was conducted in February 1996.  VA medical 
opinions were provided in February and September 1996, and 
the latter was prepared following a review of the medical 
record.  The September 1996 opinion further addressed the 
question of a causal link between the veteran's service and 
asthma, to include the duties involved with burning human 
waste (hereinafter "burn duty.")  These medical reports are 
associated with the claims folder.  

In January 1997 and May 2000 supplemental statements of the 
case, the RO informed the veteran of the RO's consideration 
of all pertinent evidence contained within the claims folder.  
The November 2002 VCAA letter explained to the veteran that 
the evidentiary record did not include medical evidence 
sufficient to sustain his claim.  It also explained medical 
evidence was needed showing that it was at least as likely as 
not that the veteran's single day burn duty detail caused his 
current bronchial asthma.  The veteran has thus been informed 
that the weight of the evidence was against his claim, and 
that absent additional evidence sufficient to sustain the 
claim, the claim must be denied.  He was informed of the 
legal standards to achieve service connection for his claimed 
disorder.  

Available service and post-service medical records have been 
obtained, and the record, taken as a whole, presents no 
reasonable possibility that additional evidence may be 
obtained which would support the veteran's claim.  The Board 
finds further that the development effectuated by VA in the 
course of the appeal complies with applicable VCAA 
requirements for notice and assistance to the veteran in the 
development of his claim.  

Because no additional evidence has been identified by the 
appellant as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was specifically notified in the November 
2002 VCAA letter of his responsibilities in obtaining 
evidence supportive of his claim.  He has not identified any 
other extant evidence that is not now of record.  Thus, in 
the absence of the veteran identifying additional evidence 
that is not currently of record, the Board finds that 
providing further notice of what the veteran has already been 
informed is not needed.  The duty to notify under VCAA 
clearly has been fulfilled.

Merits-Based Adjudication

The veteran bases his entitlement to service connection for 
bronchial asthma with a history of bronchitis on his 
assertion that his one day exposure to smoke and fumes while 
performing burn duties precipitated this disorder.  The 
medical record shows that he has bronchial asthma, with the 
earliest medical record clinically assessing that he had that 
disorder being a September 1993 private treatment record.  

The claims folder contains a June 1970 letter from the United 
States Army Americal Division's Inspector General responding 
to a letter sent by the veteran to the Inspector General in 
June 1970 regarding assigned burn duties.  The veteran's 
original letter to the Inspector General is not of record.  
The content of the Inspector General's letter suggests, 
however, that the veteran had complained about having to 
perform these duties.  There is no suggestion in the 
Inspector General's response that the veteran had suffered 
adverse medical consequences from these duties.  Hence the 
Inspector General's letter serves as evidence that the 
veteran was assigned to burn duties, but does not serve as 
competent medical evidence that he suffered any adverse 
chronic medical consequences from performing that duty. 

The veteran presents in support of his theory an August 1995 
letter by Morton J. Seligman, M.D.  In the letter, Dr. 
Seligman noted that the veteran had performed burn duties.  
The physician opined that such an activity would be injurious 
to human lungs, and this type of damage triggered asthma in 
genetically prone individuals.  Dr. Seligman did not 
specifically note that the veteran performed burn duties on 
one single occasion.

A VA pulmonary specialist examined the veteran in February 
1996, reviewed the claims folder and the veteran's medical 
history.  In September 1996 he opined that if the veteran did 
not develop asthmatic symptoms as an immediate response to 
burning gasoline and feces in service, then his asthma was 
unrelated to that incident.  The VA pulmonary specialist 
noted that a letter from the Inspector General's office in 
June 1970 did not indicate that the veteran complained about 
respiratory symptoms related to burn duties.  The specialist 
further noted that a VA examiner in February 1972 recorded no 
pulmonary findings or complaints.  

Dr. Seligman's statements are entirely consistent with the VA 
pulmonary specialist's opinion regarding the absence of a 
causal link between the single day of burn duties in service 
and any current bronchial asthma.  Dr. Seligman noted that 
burning feces with gasoline could "trigger" asthma in 
genetically prone individuals.  The medical record in service 
and many years post service is devoid of any evidence of 
bronchial asthma, or symptoms there of.  Further, there is no 
competent evidence showing that the veteran himself is 
genetically predisposed to bronchial asthma.  As such, other 
than the veteran's uncorroborated lay assertions linking 
purported in-service coughing episodes at the time he 
performed burn duties and bronchial attacks approximately 
twice yearly since the incident, there is no basis for a 
causal link between asthma and this reported in-service 
incident.  

Simply put, the veteran's uncorroborated statement, as a mere 
lay statement, cannot serve as medical evidence of bronchial 
asthma reaction at or around the time of the burning feces 
and gasoline incident in service.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence."  

The veteran argues that his account of an asthmatic reaction 
in service must be accepted on the basis of his status as a 
combat veteran.  The veteran did serve in combat.  Under 38 
U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) 
(2002) the adverse effect of the absence of service clinical 
records of disability incurred during combat may be overcome 
by satisfactory lay or other evidence sufficient to prove 
service incurrence if consistent with the circumstances, 
conditions or hardships of service and to this end all doubt 
will be resolved in the veteran's favor.  Service connection 
for such a disability may be rebutted by clear and convincing 
evidence to the contrary.  

Under 38 C.F.R. § 3.306(b)(2) due regard to be given to the 
places, types, and circumstances of service, and particular 
consideration is to be accorded to combat duty and other 
hardships.  In Godwin v. Derwinski, 1 Vet. App. 419, 424 
(1991) the United States Court of Appeals for Veterans Claims 
held that under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d) after satisfactory lay or other evidence of service 
incurrence has been submitted, only clear and convincing 
evidence may rebut a "presumption of service incurrence."  

On the other hand, the Court subsequently held that those 
provisions do not create a presumption in favor of combat 
veterans in determinations of service connection.  Smith v. 
Derwinski, 2 Vet. App. 137, 140 (1992).  In Smith the Court 
specifically addressed the question of whether the provisions 
created a presumption of service connection and even noted 
the legislative history of the statute.  For this reason, the 
Board concludes that these provisions do not create a legal 
presumption of service connection but does shift the burden 
of proof if a veteran submits satisfactory lay or other 
evidence of combat incurrence.  

In this case, the burning of feces with gasoline was not a 
duty incident to combat.  The veteran was not engaged in 
combat while he was performing this duty, and the Board 
cannot conceive how the orderly disposal of human feces could 
be construed as a part of combat.  In any event, it is not 
the veteran's reported single day of duties burning feces 
with gasoline that is contested.  Rather, what is absent in 
support of the veteran's claim is any medical evidence of an 
asthmatic reaction to those duties.

The veteran in November 2002 submitted an additional medical 
statement, by Jeffrey P. Barasch, M.D., a private physician.  
The physician, however, based his opinion purely on a 
narrative history provided by the veteran.  That history, as 
recounted by the physician, was that the veteran developed a 
congestion and cough after performing burn duties.  Notably, 
however, the physician's report fails to note that the 
veteran was only assigned to burn duty for one single day.  
Further, the physician relied on the veteran's self reported 
history that symptoms began at the time of the waste burning 
and that they have persisted thereafter.  In any case, the 
physician's pertinent conclusion was as follows: "Since the 
symptoms are temporarily related to his exposure to burning 
human waste, it is certainly possible that this has played a 
role in the development of bronchial inflammation and the 
subsequent development of reactive airway disease.  
Presumably, this may have developed in part from the 
inhalation of burning hydrocarbons."  The use of the word 
"possible" makes this opinion speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed 
in terms such as "could have been" is not probative); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  

The veteran in November 2002 also submitted a copy of a 
December 1970 newspaper article which discusses a November 
1970 missile strike at a Chu Lai dispensary which resulted in 
the killing or wounding of dispensary medical personnel.  The 
veteran presents this article as evidence that pertinent 
treatment records from that dispensary would have been lost 
in that bombing.  While such destruction of evidence is a 
possibility, it does not constitute affirmative evidence 
either that the veteran was treated for a respiratory 
condition following his single day of duty burning human 
waste, that a record of such treatment was made, or even if 
such treatment were provided the treatment was for a 
bronchial reaction.  

The veteran has not presented probative competent medical 
evidence of chronic respiratory problems following his one 
day assignment at burn duties.  While he has contended that 
incidents of combat, specifically the bombing of a 
dispensary, destroyed documentation of his treatment, this 
would be combat resulting in destruction of evidence of 
treatment, not combat in which the veteran was engaged at the 
time of the treatment.  As such, the Board finds that 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are here 
inapplicable, and cannot serve to substitute for clinical 
evidence, or otherwise shift the burden of proof, of an in-
service asthmatic reaction to support the veteran's claim.  
In this regard, it is well to note that the representative at 
the June 2002 Board hearing noted that the veteran conceded 
that he was not treated for asthma or bronchitis in service, 
and the disorder was not diagnosed prior to 1986.  

The Board has reviewed the entire claims folder with all the 
included medical evidence and all the veteran's statements, 
submissions, and testimony.  The veteran has failed to 
present medical evidence to establish a causal link between 
his current asthma and his period of service.  The evidence 
is not otherwise in equipoise.  In contrast, the claims 
folder does contain the September 1996 VA medical opinion, 
prepared after an examination of the veteran and a review of 
the claims folder that asthma is unrelated to his military 
service and as well as single day assignment involving burn 
duties.  

Thus the preponderance of the evidence is against the claim 
of entitlement to service connection for bronchial asthma 
with a history of bronchitis.  Therefore, the benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The claim is denied.


ORDER


Service connection for bronchial asthma with a history of 
bronchitis is denied.


		
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

